 
 
IV 
115th CONGRESS 
1st Session 
H. RES. 1 
In the House of Representatives, U. S.,

January 3, 2017
 
RESOLUTION 
Electing officers of the House of Representatives.  
 
 
That Karen L. Haas of the State of Maryland, be, and is hereby, chosen Clerk of the House of Representatives.
That Paul D. Irving of the State of Florida be, and is hereby, chosen Sergeant-at-Arms of the House of Representatives.
That Philip George Kiko of the State of Ohio be, and is hereby, chosen Chief Administrative Officer of the House of Representatives.
That Father Patrick J. Conroy of the State of Oregon be, and is hereby, chosen Chaplain of the House of Representatives. 
 
Karen L. Haas,Clerk.
